Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In response to the communication dated 03/01/2021, Claims 1-3, 5-6, 9-12, 14-15 and 18-19 are active in this application as the result of the previously cancellation of claims 4, 7-8, 13, 16-17, and 20.
Remarks
2.	Independent claim 19 recites a computer program product comprising a computer readable storage medium.  The Applicants' Specification, paragraph [0041], discloses, “The computer-readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer-readable storage medium can be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer-readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing”. 
However, Paragraph [0041] further redefines the “computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire”.
Therefore, the claimed computer readable storage medium is limited to non-transitory tangible media and are patentable. 

Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Anne Davis Barry, Registration No. 47,408, on 04/29/2021.
The application has been amended as follows:
1. (Currently Amended) A computer-implemented method of analyzing images, the method comprising:
	receiving, by a processor, a first image data captured by a user;
	saving, by the processor, the first image data in a database; 
	analyzing, by the processor, the first image data to determine a source of the first image data, the analyzing comprising:
		transforming the first image data to text;
		extracting bibliographic information from the text;

		requesting, by the processor, additional information from [[a]]the user in 	response to determining that the extracted bibliographic information cannot be used to 	create a citation; and
		in response to determining that the extracted bibliographic information can be 	used to create a citation, sending the bibliographic information to a citation service, 	receiving [[the]] citation information from the citation service in response to the sending;[[, and]] 
	creating, by the processor based at least in part on the analyzing and the received citation information, a reference in a citation format that describes a source of the text; and
	storing the reference in the citation format in the database, wherein the reference in the citation format can later be accessed by the user.

2.    (Currently Amended) The computer-implemented method of claim 1, wherein storing the reference in the citation format in the database further comprising:
	placing the reference in the citation format into the database.

3.    (Currently Amended) The computer-implemented method of claim 2, further comprising: 
	allowing [[a]]the user to remotely access the database.

4.    (Canceled)


 notification if a reference cannot be created using the first image data.

6.    (Original) The computer-implemented method of claim 1, further comprising storing a relationship between the first image data and a second image data in the database.

7.    (Canceled)

8.    (Canceled)

9.    (Previously Presented) The computer-implemented method of claim 1, wherein the citation format is chosen from a set consisting of: American Psychological Association (APA) style, Modem Language Association (MLA) style, Bluebook style, and Chicago style.

10.    (Currently Amended) A computer system for analyzing images, the system comprising: 
	a memory; and
	a processor system communicatively coupled to the memory; 
	the processor system configured to: 
	receive a first image data captured by a user; 
	save the first image data in a database;
	analyze the first image data to determine a source of the first image data, the analyzing comprising:
		transforming the first image data to text;

		determining whether the extracted bibliographic information can be used to create 	a citation;
		requesting additional information from [[a]]the user in response to determining 	that the extracted bibliographic information cannot be used to create a citation; and
		in response to determining that the extracted bibliographic information can be 	used to create a citation, sending the bibliographic information to a citation service, 	receiving [[the]] citation information from the citation service in response to the 	sending;[[, and]] 
	createthe analyzing and the received citation information, a reference in a citation format that describes a source of the text; and
	store the reference in the citation format in the database, wherein the reference in the citation format can later be accessed by the user.

11.    (Currently Amended) The computer system of claim 10, wherein storing the reference in the citation format in the database further comprising: placing

12.    (Currently Amended) The computer system of claim 11, wherein the processor is further configured to:
	allow [[a]]the user to remotely access the database.

13.    (Canceled)
The computer system of claim 10, wherein the processor is further configured to issue a notification if a reference cannot be created using the first image data.

15.    (Currently Amended) The computer system of claim 10, wherein the processor is further configured to store a relationship between the first image data and a second image data in the database.

16.    (Canceled)

17.    (Canceled)

18.    (Currently Amended) The computer system of claim 10, wherein the citation format is chosen from a set consisting of: American Psychological Association (APA) style, Modem Language Association (MLA) style, Bluebook style, and Chicago style.

19.    (Currently Amended) A computer program product for analyzing images comprising:
	a computer-readable storage medium having program instructions embodied therewith, the program instructions readable by a processor system to cause the processor system to:
	receive a first image data captured by a user; 
	save the first image data in a database;	

		transforming the first image data to text;
		extracting bibliographic information from the text;
		determining whether the extracted bibliographic information can be used to create 	a citation;
		requesting additional information from [[a]]the user in response to determining 	that the extracted bibliographic information cannot be used to create a citation; and
		in response to determining that the extracted bibliographic information can be 	used to create a citation, sending the bibliographic information to a citation service, 	receiving [[the]] citation information from the citation service in response to the 	sending;[[, and]] 
	createthe analyzing and the received citation information, a reference in a citation format that describes a source of the text; and
	store the reference in the citation format in the database, wherein the reference in the citation format can later be accessed by the user.

20. (Canceled)
REASONS FOR ALLOWANCE
4.	The following is an examiner’s statement of reasons for allowance: 

Dependent claims are allowable because they depend from allowable base claims.	
Updated searches for prior arts including Non Patent Literature have been conducted by Examiner.  None of the prior arts of record teaches or suggests the claimed invention.  Claims 1-3, 5-6, 9-12, 14-15 and 18-19 are allowed.	
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153